DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered. Accordingly, claims 32-37, 38-41, 44-56, 59-65 remain pending, claim 32 and 47 have been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-37, 39-41, 46-49, and 50-55 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US20090088634, hereafter “Zhao”), in view of Moll et al. (US20070197896, hereafter “Moll”), further in view of Larkin et al. (US20080004603, hereafter “Larkin”), Tognaccini et al. (US20090326318, hereafter “Tognaccini”).
Regarding claims 32 and 47, Zhao discloses a medical imaging system and method of imaging comprising (“A tool tracking system for a robotic instrument has a number of applications. One application for a tool tracking system is image-guided surgery (IGS), or more specifically image-guided endoscopic surgery (IGES)” [0191]): a teleoperational assembly configured to control movement of a medical instrument (“Aspects of system 100 include telerobotic and autonomously operating features. These robotic arms often support a robotic instrument. For instance, a robotic surgical arm (e.g., the center robotic surgical arm 158C) may be used to support a stereo or three-dimensional surgical image capture device 101C such as a stereo endoscope” [0032]) including an instrument tip (see 101 of FIG. 1B); and 
a control system comprising a processing unit, the processing unit including one or more processors (“A number of elements of the tool tracking system are implemented in software and executed by a computer [control system] and its processor, such as computer 151 and its 
determine a position for the instrument tip (“An estimation error (EET) between the actual tip location 1520 and the estimated tip location 1518 may be made small by the tool tracking methods described herein” [0204]);  
determine at least one instrument tip bounding volume from the set of predicted positions for the instrument tip (“The sequence of images 1514 along with kinematics information may be adaptively fused together to translate a model of the tool tip (MET) into the endoscopic camera frame of reference (ECM)…The operational error EOP between the actual location of the tumor and the actual location of tool tips [position error] is a sum of errors” [0204] and see FIGS. 5A and 9A-B); 
determine whether the at least one instrument tip bounding volume is outside a field of view of an imaging instrument (“Referring now to FIG. 5A, tool tracking involves determining a pose of a robotic instrument 101 including its position or location (Xt,Yt,Zt) and its orientation in the camera coordinate system as it moves in, around, and out of the surgical site. A full pose description may not only include the location and orientation of a robotic instrument in a three dimensional space but may further include the pose of an end-effector, if any [a lack of indicator of a pose of an end-effector corresponds to the device with an end-effector being outside of the field of view]. Positional information or pose as used herein may be used to refer to one or both the location and orientation [being within or outside of the field of view] of a robotic instrument.” [0061] and estimates poses for the robotic instrument within the chosen coordinates (“In tool tracking, estimates of the poses of a robotic instrument are needed for the state space model. Bundle adjustment is used to optimize the estimated poses of the robotic instrument in a chosen 
based on a determination that the at least one instrument tip bounding volume is outside the field of view (“Referring now to FIG. 8, the tool tracking system 800 adaptively fuses visual information [based on a determination] and robot kinematics in order to achieve robust, accurate and efficient tool tracking. The unknown full pose of a robotic instrument, at a time instant t, is represented as a state st 805B in a Bayesian state-space model 802. The state-space model 802 may use a plurality of posed states 805A-805C to perform tool tracking in the surgical site. The state-space model 802 may generate the corrected kinematics information 690 of the robotic instrument” [0090] and “the robotic kinematics information [including bounding volume of the instrument tip] may indicate that the one or both of the robotic surgical tools are outside the field of view” [0166]), indicate the instrument tip is outside the field of view (“It the robotic surgical tool is out of the field of view, then one of a plurality of compass icons 420 may be displayed [indicate when the instrument tip is outside of the field of view] in the field of view to show a direction of tool reentrance.” [0216], and see FIG. 5A for determining the tip pose is outside the field of view), but does not explicitly disclose determine a set of predicted positions for the instrument tip from the position error.
However, in the same field of endeavor, Moll teaches determine a set of predicted positions for the instrument tip from the position error (“Referring to FIG. 151, an instrument (518) operated by an instrument driver and a closed-loop control system incorporating a localization technology to measure actual instrument position is depicted. When the instrument tip is driven through a range of motion, such as +pitch to -pitch, then back to neutral and +yaw to -yaw, at some cyclic interval, loads encountered by tissue structure contact, as opposed to 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system and method disclosed by Zhao with the step to determine a set of predicted positions for the instrument tip from the position error as taught by Moll in order to provide a real-time representation of where the computerized system expects the instrument to be relative to the surrounding anatomy to facilitate the user's comprehension of relative positioning of the various structures ([0306] of Moll).
Zhao, in view of Moll, discloses indicating when the tools are outside of the field of view (see FIG. 5A, 101F and 101AK) and determining an error value based on the result of an uncertainty estimation of a 3D point on a distal tip of the tool and a proximal portion of the distal tip of the tool (see [0176-0180] and [0185] the kinematics of error determination and see FIG. 11C for matching of the distal tip and proximal portion of the distal tip), but does not explicitly disclose wherein the at least one instrument tip bounding volume 
However, in the same field of endeavor, Larkin teaches wherein the at least one instrument tip bounding volume includes a first volume based on a position error (see [0052] for the error transform that determines the estimates tool state [position] of out view from the difference calculated with the kinematics of the robotic arm via a reference frame from the information received from the joint sensors [distal tip and proximal portion of the distal tip of the tool] on the robotic arm of the tool) for a distal end of the instrument tip (see FIG. 5, volume 510) and a second volume based on a position error (see above reference to [0052]) for a proximal end of the instrument tip (see FIG. 5, volume 420).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system and method disclosed by Zhao and Moll with the at least one instrument tip bounding volume including a first volume based on a position error for a distal end of the instrument tip and a second volume based on a position error for a proximal end of the instrument tip taught by Larkin in order to provide the position and orientation of the tool when the tool is outside the field of view and also in the case where the distal end of the tool may be obscured while in the field of view ([0053] of Larkin). 
Zhao, in view of Moll and Larkin, does not explicitly disclose wherein at least a portion of the first volume and at least a portion of the second volume overlap.
However, in the same field of endeavor, Tognaccini teaches wherein at least a portion of the first volume (see bounding volume 2031 for tool with distal tip 338 in FIG. 21, described in [0101]) and at least a portion of the second volume overlap (see bounding volume 2110 second 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system and method disclosed by Zhao, Moll, and Larkin with the at least a portion of the first volume and at least a portion of the second volume overlap as taught by Tognaccini in order to provide a visual indication of movement of one or both linkages of the joint proximal to the distal tip of the tool to warn the operator that the wrist joint is nearing its range of motion limitation ([0101] of Tognaccini).
Regarding claims 33 and 48, Zhao, in view of Moll, Larkin, and Tognaccini, substantially discloses all the limitations of the claimed invention, specifically, Zhao discloses wherein indicating the instrument tip is outside the field of view includes generating an out-of-view instrument indicator for display with an image of the field of view (“In FIG. 4, compass icons or a compass rose (generally referred to with reference number 420) may be displayed in the display devices of the stereo viewer 312 to provide an indication where the robotic surgical tool is located outside the field of view and a direction of tool reentrance into the field of view. For example one of a plurality of compass icons for the directions North 420N, South 420S, East 420E, and West 420W as well as directions in between such as North-East 420NE, North-West 420NW, South-East 420SE, and South-West 420SW may be indicated in the stereo viewer to indicate tool reentrance into the field of view of the camera over a surgical site” [0215]).
Regarding claims 34 and 49, Zhao, in view of Moll, Larkin, and Tognaccini, substantially discloses all the limitations of the claimed invention, specifically, Zhao discloses wherein the out-of-view instrument indicator includes a graphical bar extending along at least one edge of the 
Regarding claims 35 and 50, Zhao, in view of Moll, Larkin, and Tognaccini, substantially discloses all the limitations of the claimed invention, specifically, Tognaccini discloses wherein the out-of-view instrument indicator includes a textual display related to the medical instrument ([0085], [0101] warnings that that the tool may be out of the field of view include visual indications such as a warning text). 
Regarding claims 36 and 51, Zhao, in view of Moll, Larkin, and Tognaccini, substantially discloses all the limitations of the claimed invention, specifically, Tognaccini discloses wherein indicating when the instrument tip is outside a field of view includes generating an audible out-of-view instrument indication ([0085], [0101] warnings that that the tool may be out of the field of view include visual indications such as audio cues may also be provided together with or in lieu of other types of warnings for the operator).
Regarding claims 37 and 52, Zhao, in view of Moll, Larkin, and Tognaccini, substantially discloses all the limitations of the claimed invention, specifically, Zhao discloses wherein the field of view of the imaging instrument is a stereo field of view of a stereo imaging instrument (“Referring now to FIG. 4, a perspective view of the stereo viewer 312 of the master control console 150 is illustrated. To provide a three-dimensional perspective, the viewer 312 includes stereo images for each eye including a left image 400L and a right image 400R of the surgical site 
Regarding claims 39 and 53, Zhao, Zhao, in view of Moll, Larkin, and Tognaccini, substantially discloses all the limitations of the claimed invention, specifically, Zhao discloses wherein the position error for the instrument tip is determined from kinematic variability in the teleoperational assembly (“The kinematics information 605 may include positional information, including angular or linear information for example, from sensors located at various places along a robotic arm and the robotic instrument. The kinematics information 605 may be for both the endoscopic camera and robotic instruments” [0078], and “Both raw robotic kinematics information 1010 of the robotic instrument and vision-based information 1011 can be used to generate the state variables 1000A-1000D” [0126]).
Regarding claims 40 and 54, Zhao, in view of Moll, Larkin, and Tognaccini, substantially discloses all the limitations of the claimed invention, specifically, Zhao discloses wherein the position error for the instrument tip is determined from kinematic variability in the medical instrument ([tool tracking (kinematics-tracking (pose predicting)” [0031,] “The kinematics information 605 [variability] may include positional information, including angular or linear information for example, from sensors located at various places along a robotic arm and the robotic instrument. The kinematics information 605 may be for both the endoscopic camera and robotic instruments” [0078], and “Both raw robotic kinematics information 1010 of the robotic instrument and vision-based information 1011 can be used to generate the state variables 1000A-1000D” [0126]).

Regarding claim 46, Zhao, in view of Moll, Larkin, and Tognaccini, substantially discloses all the limitations of the claimed invention, specifically, Zhao discloses further comprising the medical instrument (“Robotic instruments are generally referred to herein by the reference number 101. Robotic instruments 101 may be any instrument or tool that couples to a robotic arm that can be manipulated thereby and can report back kinematics information to the robotic system. Robotic instruments include, but are not limited to, surgical tools, medical tools, bio-medical tools, and diagnostic instruments (ultrasound, computer tomography (CT) scanner, magnetic resonance imager (MRI))” [0035]).
Regarding claims 64 and 65, Zhao, in view of Moll, Larkin, and Tognaccini, substantially discloses all the limitations of the claimed invention, Moll disclosed wherein determining whether the at least one instrument tip bounding volume is outside the field of view of the imaging instrument comprises determining that both the first volume (711) and the second volume (710) are outside the field of view (see [0024] & [0036] which refers to a flow diagram for indicating the position of the proximal portion of the distal end of a tool is outside of the field of view and for when the tip distal end of the tool as being determined via the same steps 801-802 of FIG. 8, occlusion having the additional step of projecting a ghost image over where the first volume is determined to be located according to the estimated position and orientation of the tool), and specifically, Tognaccini discloses graphically highlighting portions of the tool outside of the view of the operator (see [0085], [0086], FIG. 17 highlighting the instrument portions corresponding to the proximal joint/second volume (e.g., 1732, 1742) which are outside of the captured image may also be done for identification purposes or to indicate a warning or alerting condition such as these portions are dangerously close to colliding).
Claims 38 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Moll, Larkin, and Tognaccini, as applied to claim 32 above, further in view of Goncalves et al. (US20040167667, hereafter “Goncalves”).
Regarding claim 38, Zhao, in view of Moll, Larkin, and Tognaccini, substantially discloses all the limitations of the claimed invention, specifically, Zhao discloses wherein based on the determination that the at least one instrument tip bounding volume is outside the field of view (“information including whether each trajectory is in range, and how close each trajectory is to being out of range can be provided to an agent (such as a surgeon or other user, or equipment). For example, in some embodiments, a display means 29 (such as a display device 3411) can render (i.e. display) the limits of axis counts or linear or angular positions of one or more axes and the position on each axis where each targeted trajectory is currently located [0189]), the processing unit is further configured to:
 recognize a first context when the out-of-view instrument indicator is to be displayed 

However, in solving the same problem, Goncalves teaches recognize a second context when the out-of-view instrument indicator is not to be displayed (see [0022] for visual landmarks being removed when the quality measured of matching to a feature is indicated to be low, [0136] and [0140] for disabling landmarks [indicators] in areas of high landmark density which corresponds to disabling the displaying of the indicator, see [0073] where a landmark corresponds to the orientation/pose of a robot device, and [0135] when landmarks are determined unreliable and not displayed when the device is located far away from the field of view where the landmark had been displayed).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the medical imaging system disclosed by Zhao, Moll, Larkin, and Tognaccini with the recognition of a second context when the out-of-view instrument indicator is not to be displayed as taught by Goncalves in order to provide not provide false-positive displaying of device location indicators and thereby effectively managing the database of pose indicators which increases the reliability of remaining displayed landmarks ([0133-0134] of Goncalves).
Regarding claim 63, Zhao, in view of Moll, Larkin, and Tognaccini, substantially discloses 
However, in solving the same problem, Goncalves teaches wherein the set of predicted positions for the instrument tip includes predicted positions for the instrument tip to a degree of certainty of at least 90% (“a landmark can be considered to be unreliable or bad if measurements of the landmark over time have been repeatedly inconsistent or otherwise indicated as unreliable. An example of a range for repeatedly inconsistent measurements is about 5 to 10 inconsistent measurements. Other appropriate values will be readily determined by one of ordinary skill in the art. In one embodiment, a measurement for a landmark is inconsistent if the measurement suggests that the robot is located relatively far away from where a relatively large proportion of the particles, such as about 90%, the SLAM subsystem predicts the robot to be. In one embodiment, the robot is determined to be located relatively far away when the SLAM prediction prior to incorporation of the new visual measurement into an estimate falls outside a 95% confidence ellipse. In one embodiment, the 95% confidence ellipse has (i) the visual measurement estimate of robot pose as its mean, and (ii) C sensor as its covariance matrix” [0135]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Zhao, Moll, Larkin, and Tognaccini with the set of predicted positions for the instrument tip includes predicted positions for the instrument tip to a degree of certainty of at least 90% as taught by Goncalves in order to provide information that the object expected to be within the field of view has left the field of .
Claims 44-45, 56, 59, and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Moll, Larkin, and Tognaccini, as applied to claims 32-33 and 47-48 above, further in view of Crawford et al. (US20130345718, hereafter “Crawford”).
Regarding claims 44 and 59, Zhao, in view of Moll Larkin, and Tognaccini, substantially discloses all the limitations of the claimed invention, but does not exclusively disclose wherein the processing unit is further configured to: generate a warning indicator if the instrument tip is within the field of view of the imaging instrument and within a predefined proximity to an edge of the field of view.
However, in the same field of endeavor, Crawford teaches wherein the processing unit is further configured to:
generate a warning indicator if the instrument tip is within the field of view of the imaging instrument and within a predefined proximity to an edge of the field of view (“the system 1 can produce audible beeps and/or display a warning message on the display means 29, such as ‘Warning: Off Trajectory,’ while also displaying the axes for which an acceptable tolerance [within a predefined proximity the edge of the field of view] has been exceeded” [0148]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Zhao, Moll, Larkin, and Tognaccini with the processing unit being further configured to; generate a warning indicator if the instrument tip is within the field of view of the imaging instrument and within a predefined proximity to an edge of the field of view as taught by Crawford to provide for a surgical robot 
Regarding claims 45 and 60, Zhao, in view of Moll, Larkin, Tognaccini, and Crawford substantially discloses all the limitations of the claimed invention, specifically, Crawford discloses wherein the warning indicator includes a visual indicator for display with an image of the field of view (“then the system 1 can be configured to provide an audible warning and/or a visual warning.” [0148]) to provide for a surgical robot (and optionally an imaging system) that utilizes a Cartesian positioning system that allows movement of a surgical instrument to be individually controlled in an x-axis, y-axis and z-axis ([0005] of Crawford).
Regarding claim 56, Zhao, in view of Moll, Larkin, and Tognaccini, substantially discloses all the limitations of the claimed invention, but does not exclusively disclose wherein determining the at least one instrument tip bounding volume includes determining a bounding volume based upon a projected size of the position error on a display.
However, in the same field of endeavor, Crawford teaches wherein determining the at least one instrument tip bounding volume includes determining a bounding volume based upon a projected size of the position error on a display (“the desired trajectory can be first calculated in the medical image coordinate system, then transformed to the robot 15 coordinate system based at least on known relative locations of active markers” [0174], “In some embodiments, at block 2750, position of the end-effectuator 30 in the robot 15 coordinate system [bounding volume] is calculated. In some embodiments, at block 2760, a line t defining the planned trajectory in the robot 15 coordinate system is determined…at block 2780, information indicative 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system and method disclosed by Zhao, Moll, Larkin, and Tognaccini with the determination of the at least one instrument tip bounding volume includes determining a bounding volume based upon a projected size of the position error on a display as taught by Crawford to provide for a surgical robot (and optionally an imaging system) that utilizes a Cartesian positioning system that allows movement of a surgical instrument to be individually controlled in an x-axis, y-axis and z-axis ([0005] of Crawford).
Regarding claims 61 and 62, Zhao, in view of Moll, Larkin, and Tognaccini, substantially discloses all the limitations of the claimed invention, but does not exclusively disclose further comprising: receiving an acknowledgement of an out-of-view instrument status for the medical instrument; and responsive to the receipt of the received out-of-view instrument status, enabling functionality of the medical instrument.
However, in the same field of endeavor, Crawford teaches further comprising:
receiving an acknowledgement of an out-of-view instrument status for the medical instrument (“the robot 15 can be configured to produce a warning message that seeks confirmation from the agent (for example, a surgeon or other user, or equipment) [who provides an acknowledgment of and out-of-view instrument status]” [0155]); and
responsive to the receipt of the received out-of-view instrument status (“the robot 15 can be configured to provide mechanical resistance (“push back” or haptic feedback) to the 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system and method disclosed by Zhao, Moll, Larkin, and Tognaccini with the step of receiving an acknowledgement of an out-of-view instrument status for the medical instrument; and responsive to the receipt of the received out-of-view instrument status, enabling functionality of the medical instrument as taught by Crawford to provide for a surgical robot (and optionally an imaging system) that utilizes a Cartesian positioning system that allows movement of a surgical instrument to be individually controlled in an x-axis, y-axis and z-axis ([0005] of Crawford).



Response to Arguments
Rejections under 35 U.S.C. §103
Applicant’s arguments with respect to claim(s) 32 and 47 filed 12/07/2020 have been 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        



/A.S./Examiner, Art Unit 3793